Citation Nr: 1719408	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-50 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability

2.  Entitlement to service connection for stomach disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae residuals (PFB).

5.  Entitlement service connection for diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Carl S. Pittman, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability, stomach disability, and bilateral hearing loss; and a December 2013 rating decision that granted service connection for PFB and assigned a noncompensable evaluation, and that denied service connection for diabetes mellitus and peripheral neuropathy.

In July 2012, the Veteran testified at a Travel Board hearing with regard to the low back, stomach, and hearing loss claims.  A transcript of the proceeding is associated with the claims file.

An October 2012 Board decision denied entitlement to service connection for a low back disability and stomach disability.  A May 2014 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated that part of the decision that denied the low back and stomach claims, and remanded the matters to the Board.

The October 2012 Board decision also remanded the bilateral hearing loss claim for further development.  This matter is now returned to the Board for further review.

In September 2014, the Board notified the Veteran that the VLJ who conducted the July 2012 Board hearing was no longer employed by the Board, and offered the Veteran an opportunity for a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2014), 38 C F R. § 20.707, 20.717 (2016).  In September 2014, the Veteran replied that he wished to have a new videoconference Board hearing.

A January 2015 Board decision remanded the low back and stomach claims for further development, and noted that the hearing loss claim was still being developed by the AOJ at that time.  The Board also directed that the Veteran be afforded a videoconference Board hearing with regard to the low back and stomach claims.  (see directive para. (5)).  These matters were all returned to the Board for further review, albeit the requested Board hearing has not yet been scheduled.

In June 2016, the Veteran filed his substantive appeal with regard to the issues of entitlement to a higher initial rating for his PFB, and service connection for diabetes mellitus and for peripheral neuropathy of the lower extremities.  He requested a videoconference Board hearing.

Meanwhile, an April 2016 rating decision awarded a higher 10 percent initial rating for the Veteran's PFB (rated as scars), effective January 4, 2013, the date of the claim for service connection.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to service connection for a low back disability, stomach disability, bilateral hearing loss, diabetes mellitus, and peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.  He also seeks an initial rating in excess of 10 percent for his PFB.  

Regarding the low back disability, stomach disability, bilateral hearing loss claims, as explained in detail above, in September 2014, the Veteran requested a new videoconference Board hearing because the VLJ who conducted the prior July 2012 Board hearing is no longer employed by the Board.  In June 2016, the Veteran requested a videoconference Board hearing regarding his claims for a higher rating for his PFB, and for service connection for diabetes mellitus and peripheral neuropathy of the lower extremities.  To date, the requested hearing has not yet been provided for any of the claims.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2016).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, in light of the above, the Board will grant the Veteran's request herein and remand these matters to schedule a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the Montgomery, Alabama RO at the earliest available opportunity.  The RO should notify the Veteran, and his representative, of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

